Case 1:18-cv-02453-RBJ Document 94 Filed 06/19/20 USDC Colorado Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-02453-RBJ

 ROCK & RAIL LLC, a Colorado limited liability company,

             Plaintiff,

 v.

 MOTHERLOVE HERBAL COMPANY, a Colorado corporation,
 INDIANHEAD WEST HOMEOWNERS ASSOCIATION, INC., a Colorado nonprofit
 corporation,
 ROCKIN S RANCH LLC, a Colorado limited liability company,
 JOHN CUMMINGS, an individual,
 DAVID KISKER, an individual,
 GARY OPLINGER, an individual,
 WOLFGANG DIRKS, an individual, and
 JAMES PIRAINO, an individual,

             Defendants.


        RESPONSE TO MOTION TO AMEND SCHEDULING ORDER TO PERMIT
       DEFENDANTS TO REBUT PLAINTIFF’S UNTIMELY EXPERT DISCLOSURE


            Plaintiff Rock & Rail LLC (“Rock & Rail”), by and through its undersigned counsel,

submits this Response to Defendants’ Motion to Amend Scheduling Order to Permit Defendants

to Rebut Plaintiff’s Untimely Expert Disclosure:

                                           INTRODUCTION

            1.      Defendants’ Motion is an untimely request to disclose expert testimony long after

the deadline for doing so has passed and discovery has closed. Defendants claim that they should

be entitled to offer expert testimony of Dr. Wilfred Srubar at trial to rebut testimony offered by

Rock & Rail’s representative, David Hagerman, relating to the processes associated with the

making of concrete. The testimony that Defendants claim they are rebutting was testimony


1873893.3
Case 1:18-cv-02453-RBJ Document 94 Filed 06/19/20 USDC Colorado Page 2 of 7




explored by the Defendants in their deposition of Mr. Hagerman as far back as December 11, 2019.

Indeed, Mr. Hagerman’s affidavit simply addresses issues raised by Defendants at his deposition.

            2.   At best, the request to make this late disclosure comes months after Defendants

claim the need for it became apparent. Defendants did not ask the Court for leave then, in April

2020, to disclose a new expert witness. Instead, Defendants simply proceeded to retain Dr. Srubar

and disclose his testimony, never even mentioning it to opposing counsel, much less seeking leave.

The disclosure should not be allowed.

            3.   The Motion should be denied, but if Defendants are allowed to disclose expert

testimony at this late date, fairness dictates allowing Rock & Rail to address this issue in full, in

the form of its own disclosure of an expert witness on the same issue. Given Defendants’ late

disclosure, this could necessitate a further delay in the trial.

                                            ARGUMENT

            4.   Rock & Rail agrees with Defendants’ recitation of the various deadlines and

amendments to the Scheduling Order that have occurred. [Motion, ¶¶4-7]. However, it should be

noted that Defendants, in the context of Mr. Hagerman’s deposition (as a Fed.R.Civ.P. 30(b)(6)

designee for Rock & Rail) on December 11, 2019, addressed the issues that Mr. Hagerman

elaborated on in the Hagerman Affidavit.

            5.   In particular, Defendants’ counsel asked Mr. Hagerman questions aimed at

Defendants’ contention that concrete is immediately created or “manufactured” in the batching

equipment at the Highway 34 facility (the “Facility”). [See, e.g., Deposition Excerpts of David

Hagerman attached as Exhibit A-12 to Defendants’ Motion for Partial Summary Judgment, ECF

No. 80-13, numbered pages 176-178]. This questioning addressed the fact that a chemical reaction


                                                   2
1873893.3
Case 1:18-cv-02453-RBJ Document 94 Filed 06/19/20 USDC Colorado Page 3 of 7




occurs in the mixing trucks and at job sites, and that complete mixing is required or proper concrete

will not form. [Id].

            6.   Defendants then made these issues the linchpin of their Motion for Partial Summary

Judgment, suggesting, based on Mr. Hagerman’s deposition testimony that,

                 Once Rock & Rail adds water to cement within the concrete batch
                 plant, it has irreversibly started the process of making concrete.
                 (Id.at 176:3-178:11.) Rock & Rail has described this process as a
                 “chemical reaction” which will generate heat once all of the
                 ingredients (including the aggregate, the water, and the dry cement)
                 are first combined in the Facility’s concrete batch plant. (Id.)

[ECF No. 80, p. 9].

            7.   This was Defendants selective recitation of what Mr. Hagerman said. It wasn’t,

however, all he knew, so Plaintiff filed an affidavit by Mr. Hagerman, [ECF No. 82-1] (the

“Hagerman Affidavit”), to correct Defendants’ mischaracterization of his testimony and to

complete the picture that Defendants started. At most the Hagerman Affidavit merely clarified

matters on which Mr. Hagerman had already testified in his deposition on December 11, 2019.

            8.   Defendants now complain that the Hagerman Affidavit included expert opinions,

disclosed for the first time on February 28, 2020. The referenced opinions are not particularly

technical, nor expert in nature. Indeed, most of the “opinions” cited by Defendants are merely

factual descriptions of how the Facility works. (See Hagerman Affidavit, ¶¶9-13). These are not

matters of expert testimony.

            9.   The bulk of what Defendants focus on as “expert testimony” is in paragraphs 14

and 15 of the Hagerman Affidavit. Mr. Hagerman refers to the fact that “[t]he concrete production

process involves a series of chemical reactions,” (Hagerman Affidavit, ¶14), but he makes no

attempt to offer testimony on the specific nature or detail of the chemical reactions. Moreover, the

                                                  3
1873893.3
Case 1:18-cv-02453-RBJ Document 94 Filed 06/19/20 USDC Colorado Page 4 of 7




reference to ASTM C94 was only cited in Rock & Rail’s Response to Plaintiff’s Motion for Partial

Summary Judgment, to describe each type of mix and where and how the mixing occurs. [See

ECF No. 82, p. 5]. Mr. Hagerman’s statements in paragraph 15 of his affidavit similarly merely

discuss, in general, the fact that chemical reactions occur during the mixing processes, and that the

mixing process is not completed until it is in the trucks.

            10.   To the extent that Defendants believed the specific chemical issues relating to the

creation of concrete were important in this case, they should have disclosed an expert on that issue

prior to the expert disclosure deadline, or, at the latest, after they examined Mr. Hagerman on all

of these issues in his deposition. Instead, they made a tactical decision to use Mr. Hagerman’s

testimony, and not to retain an expert.

            11.   The   Hagerman      Affidavit   was    only    offered   to   rebut   Defendants’

mischaracterizations of Mr. Hagerman’s deposition testimony in the context of the summary

judgment briefing. Defendants cannot reasonably expect to “open the door” by relying on

Mr. Hagerman’s deposition testimony, and then slam it shut in Mr. Hagerman’s face when he

attempts to explain that testimony. But, indeed, they are attempting to go further, and to use this

as a backdoor effort to make a late disclosure of an expert.

            12.   Even assuming the Hagerman Affidavit first raised an issue relating to undisclosed

expert testimony, Defendants knew of that issue when it was submitted on February 28, 2020,

[ECF No. 82], or at the latest, as of the date of the Court’s April 2, 2020 Order, [ECF No. 87].

Instead of taking action and seeking amendment of the Scheduling Order at that time, Defendants

proceeded to engage an expert and have that expert complete a report. They did not file the Motion




                                                   4
1873893.3
Case 1:18-cv-02453-RBJ Document 94 Filed 06/19/20 USDC Colorado Page 5 of 7




until over two months later. Defendants could have sought leave to make this disclosure months

ago. They did not do so, and should not be permitted to do so now.

            13.   If the Court is inclined to allow this late disclosure, fairness dictates that Rock &

Rail be allowed to make a proper expert disclosure on the same issue.1 Rock & Rail did not

disclose a complete expert report, and if it is not now allowed to disclose an expert its hands will

be unfairly tied at trial. There won’t be an expert report to define the scope of the expert’s opinion,

so Rock & Rail will either need to be given wide latitude at trial to introduce expert testimony, or

it will be restricted unfairly. Defendants cannot disclose a doctorate level professor in engineering

and materials science, and then prohibit Rock & Rail from responding in kind. If Defendants do

not want to rely on Mr. Hagerman’s testimony on these issues, and instead to proffer their own,

late-disclosed expert, Rock & Rail should be entitled to formally disclose an expert on the same

subject.

            14.   Additional expert disclosures and discovery regarding the same could result in a

delay in the trial.2

                                                 CONCLUSION

            15.   For the reasons stated above, Defendants’ Motion should be denied. To the extent

it is granted, Rock & Rail should be given a full opportunity to present an expert on the issues on

which Defendants now intend to do so, and the Scheduling Order should be amended to allow the

same, including providing for a continuance of the trial if necessary.




1
  Defendants have already acknowledged in their Motion that, at a minimum, Rock & Rail is entitled to depose Dr.
Srubar.
2
  Rock & Rail also acknowledges the possibility that trial could be delayed if COVID-19 restrictions continue in effect.

                                                           5
1873893.3
Case 1:18-cv-02453-RBJ Document 94 Filed 06/19/20 USDC Colorado Page 6 of 7




            Respectfully submitted this 19th day of June, 2020.


                                                 /s/ Bill E. Kyriagis
                                                 Bill E. Kyriagis
                                                 Brian J. Connolly
                                                 Andrew L.W. Peters
                                                 Otten, Johnson, Robinson, Neff & Ragonetti, P.C.
                                                 950 Seventeenth Street, Suite 1600
                                                 Denver, Colorado 80202
                                                 Telephone: 303 825 8400
                                                 bkyriagis@ottenjohnson.com
                                                 bconnolly@ottenjohnson.com
                                                 apeters@ottenjohnson.com
                                                 Attorneys for Plaintiff, Rock & Rail LLC




                                                    6
1873893.3
Case 1:18-cv-02453-RBJ Document 94 Filed 06/19/20 USDC Colorado Page 7 of 7




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of June, 2020, a true and correct copy of the foregoing
RESPONSE TO MOTION TO AMEND SCHEDULING ORDER TO PERMIT
DEFENDANTS TO REBUT PLAINTIFF’S UNTIMELY EXPERT DISCLOSURE was
electronically filed with the Clerk of Court using the CM/ECF system which will send notification
of such filing to the following email addresses:

 Mark E. Lacis
 James R. Silvestro
 Ireland Stapleton Pryor and Pasco P.C.
 717 17th Street, Suite 2800
 Denver, CO 80202
 mlacis@irelandstapleton.com
 jsilverstro@irelandstapleton.com




                                                      /s/ Kendra Gripp
                                                      Kendra Gripp




                                                  7
1873893.3
